DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay Stelacone on December 13, 2021.
IN THE CLAIMS:
Claims 15, 17, 23, and 25 are cancelled.

Lack of Rejoinder of Withdrawn Claims
As there are no withdrawn claims remaining (as previously withdrawn claim 15 has been cancelled), there is no rejoinder of claims in this office action.


Claim Interpretation
Upon review and consideration of the amended claims, the 112(f) interpretations (as discussed in pages 3-4 paragraph 0004 of the Final Office Action of May 28, 2021) have been withdrawn.  None of the claims are currently being considered under 112(f) interpretations.

Allowable Subject Matter
Claims 1-2, 13-14, 16, 18-22, 24, 26-29, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance:

DeLuca et al. (US Publication 2008/0156916 A1), Hernik (US Publication 2009/0277988 A1), Dunlap (US Patent 8,251,212 B2), Dodge (US Patent 1,094,542), and Wilson (US Patent 3,378,215) are considered the closest prior art references to the claimed invention of independent claims 1, 13, and 21.

Claim 1 claims:
A cable carrying case comprising: 

a first body portion having a first interior, the first body portion including a base surface and four secondary surfaces extending from the base surface; and 

a second body portion having a second interior, the second body portion including a base surface and four secondary surfaces extending from the base surface; 

a support member configured to be coupled with the first body portion and the second body portion and to rotatingly receive a spool of cable; 



wherein the four secondary surfaces of the second body portion include a first side surface, a second side surface opposite to the first side surface. a third side surface extending between the first side surface and the second side surface, and a fourth side surface opposite of the third side surface: wherein the base surface of the first body portion includes a first receiving port and the base surface of the second body portion includes a second receiving port; 

wherein the support member includes a first end, a second end, and a support portion between the first end and the second end; 

wherein the first end and the second end have a diameter that is less than a diameter of the support portion;

wherein the first receiving port is configured to receive the first end of the support member therein and the second receiving port is configured to receive the second end of the support member therein;

wherein the first body portion and the second body portion are identical; 

wherein the first side surface of the first body portion and the first side surface of the second body portion each include a first fastener portion;

wherein the second side surface of the first body portion and the second side surface of the second body portion each include a second fastener portion; 

wherein the third side surface of the first body portion and the third side surface of the second body portion each include a third fastener portion and a fourth fastener portion;

wherein the fourth side surface of the first body portion and the fourth side surface of the second body portion each include a handle portion; 

wherein the first body portion and the second body portion are configured to be arranged in an open position, where at least one of the first interior and the second interior is accessible, and a closed position, where the first interior and the second interior are enclosed;

wherein, in the closed position, the first side surface of the first body portion is aligned with the second side surface of the second body portion and the second side surface of the first body portion is aligned with the first side surface of the second body portion; 

wherein, in the closed position, the first fastener portion of the first side surface of the first body portion is configured to be coupled with the second fastener portion of the second side surface of the second body portion and the second fastener portion of the second side surface of the first body portion is configured to be coupled with the first fastener portion of the first side surface of the second body portion;

wherein, in the closed position, the third fastener portion of the third side surface of the first body portion is configured to be coupled with the fourth fastener portion of the third side surface of the second body portion, and the fourth fastener portion of the third side surface of the first body portion is configured to be coupled with the third fastener portion of the third side surface of the second body portion;



wherein the first opening and the second opening mate with one another to form a single opening;

wherein the base surface of the first body portion includes a first aperture and the base surface of the second body portion includes a second aperture;

wherein the first aperture and the second aperture are each configured to permit a user to access and operate a spool of cable in the case to rewind unused cable on the reel without opening the case;

wherein each of the first body portion and the second body portion includes an anti-friction member and reinforcing members that extend substantially orthogonally from the interior face of the respective base surface of the first and second body portions;

wherein the anti-friction members and the reinforcing members prevent the spool from contacting the interior face of the first and second body portions as the spool rotates within the case; and

wherein the anti-friction members are configured to reduce the amount of friction between the cable spool and the case.

None of DeLuca et al. (US Publication 2008/0156916 A1), Hernik (US Publication 2009/0277988 A1), Dunlap (US Patent 8,251,212 B2), Dodge (US Patent 1,094,542), nor Wilson (US Patent 3,378,215), all considered the prior art of record, disclose nor would be obvious to the limitations of 1) “wherein the support member includes a first end, a second end, and a support portion between the first end and the second end”, 2) “wherein the first end and the second end have a diameter that is less than a diameter of and 8) “wherein the fourth side surface of the first body portion and the fourth side surface of the second body portion each include a handle portion”, in conjunction with the remaining limitations of independent claim 1. 

Claim 13 claims:
A cable carrying case comprising:

a first body portion having a first interior, the first body portion including a base surface and four secondary surfaces extending from the base surface; 

a second body portion configured to be removably coupled to the first body portion, the second body portion haying a second interior and including a base surface and four secondary surfaces extending from the base surface;

a support member configured to be coupled with the first body portion and the a second body portion and to rotatingly receive a spool of cable;

wherein the four secondary surfaces of the first body portion include a first side surface, a second side surface opposite to the first side surface, a third side surface extending between the first side surface and the second side surface, and a fourth side surface opposite to the third side surface;

wherein the four secondary surfaces of the second body portion include a first side surface, a second side surface opposite to the first side surface, a third side surface extending between the first side surface and the second side surface, and a fourth side surface opposite to the thud side surface;

wherein the base surface of the first body portion includes a first receiving port and the base surface of the second body portion includes a second receiving port;

wherein the support member includes a first end, a second end, and a support portion between the first end and the second end;

wherein the first end and the second end have a diameter that is less than a diameter of the support portion;

wherein the first receiving port is configured to receive the first end of the support member therein and the second receiving port is configured to receive the second end of the support member therein;

wherein the first side surface of the fret body portion and the first side surface of the second body portion each including a first fastener portion;

wherein the second side surface of the first body portion and the second side surface of the second body portion each include a second fastener portion;

wherein the third side surface of the first body portion and the third side surface of the second body portion each include a third fastener portion and a fourth fastener portion;



wherein, in the closed position, the first side surface of the first body portion is aligned with the second side surface of the second body portion and the second side surface of the first body portion is aligned with the first side surface of the second body portion:

wherein, in the closed position, the first fastener portion of the first side surface of the first body portion is configured to be coupled with the second fastener portion of the second side surface of the second body portion and the second fastener portion of the second side surface of the first body portion is configured to be coupled with the first fastener portion of the first side surface of the second body portion,

wherein, in the closed position, the third fastener portion of the third side surface of the first body portion is configured to be coupled with the fourth fastener portion of the third side surface of the second body portion, and the fourth fastener portion of the third side surface of the first body portion is configured to be coupled with the third fastener portion of the third side surface of the second body portion, and

wherein the first body portion and the second body portion are identical.

None of DeLuca et al. (US Publication 2008/0156916 A1), Hernik (US Publication 2009/0277988 A1), Dunlap (US Patent 8,251,212 B2), Dodge (US Patent 1,094,542), nor Wilson (US Patent 3,378,215), all considered the prior art of record, disclose nor would be obvious to the limitations of 1) “wherein the base surface of the first body portion includes a first receiving port and the base surface of the second body portion includes a second receiving port”, 2) “wherein the support member includes a first end, a and 8) “wherein the first body portion and the second body portion are identical”, in conjunction with the remaining limitations of independent claim 13. 

Claim 21 claims:
A cable carrying case comprising:

a first body portion baying a first interior, the first body portion including a base surface and four secondary surfaces extending from the base surface;

a second body portion configured to be removably coupled to the first portion, the second body portion having a second interior and including a base surface and four secondary surfaces extending from the base surface;

a support member configured to be coupled with the first body portion and the second body portion and to rotatingly receive a spool of cable;



wherein the four secondary surfaces of the second body portion include a first side surface, a second side surface opposite to the first side surface, a third side surface extending between the first side surface and the second side surface, and a fourth side surface opposite to the third side surface:

wherein the base surface of the first body portion includes a first receiving port and the base surface of the second body portion includes a second receiving port;

wherein the support member including a first end, a second end, and a support portion between the first end and the second end;

wherein the first end and the second end have a diameter that is less than a diameter of the support portion;

wherein the first receiving port is configured to receive the first end of the support member therein and the second receiving port configured to receive the second end of the support member therein;

wherein the first side surface of the first body portion and the first side surface of the second body portion each include a first fastener portion;

wherein the second side surface of the first body portion and the second side surface of the second body portion each include a second fastener portion;



wherein, in the closed position, the first side surface of the first body portion is aligned with the second side surface of the second body portion and the second side surface of the first body portion is allowed with the first side surface of the second body portion;

wherein, in the closed position, the first fastener portion of the first side surface of the first body portion is configured to be coupled with the second fastener portion of the second side surface of the second body portion and the second fastener portion of the second side surface of the first body portion is configured to be coupled with the first fastener portion of the first side surface of the second body portion, and

wherein the first body portion and the second body portion are identical.

None of DeLuca et al. (US Publication 2008/0156916 A1), Hernik (US Publication 2009/0277988 A1), Dunlap (US Patent 8,251,212 B2), Dodge (US Patent 1,094,542), nor Wilson (US Patent 3,378,215), all considered the prior art of record, disclose nor would be obvious to the limitations of 1) “wherein the base surface of the first body portion includes a first receiving port and the base surface of the second body portion includes a second receiving port”, 2) “wherein the support member including a first end, a second end, and a support portion between the first end and the second end”, 3) “wherein the first end and the second end have a diameter that is less than a diameter of the support portion”, 4) “wherein the first receiving port is configured to receive the first end of the support member therein and the second receiving port configured to receive the second end of the support member therein”, 5) “wherein the first side surface of the first body portion and the first side surface of the second body portion each include a first fastener portion”, 6) “wherein the second side surface of the first body portion and the second side and 7) “wherein the first body portion and the second body portion are identical”, in conjunction with the remaining limitations of independent claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJC/					/MICHAEL R MANSEN/                                                                                Supervisory Patent Examiner, Art Unit 3654